TERMINATION AND RELEASE AGREEMENT


This  Termination and Release Agreement (the “Agreement”) is entered into by and
among Transworld Investment Group, Plc., a Cayman Islands entity (“Transworld”),
Premier Wealth Management, Inc. (collectively with its subsidiaries, assigns,
and affiliates, the “Company”), a Delaware corporation, Michael Abraham, a
director of Transworld and an executive officer of the Company (“Abraham”),
effective as of July 2, 2009 (the “Effective Date”) relating to the termination
by the Company of the term sheet and related negotiations regarding the
potential acquisition by Transworld of the Company (the “Transworld
Acquisition”) pursuant to the Amended and Restated Confidential Term Sheet
entered into among the parties as of May 4, 2009 (the “Amended Term Sheet”).


WHEREAS, the Company has, effective as of May 4, 2009,  entered into the Amended
Term Sheet with Transworld, providing for, among other things the revised terms
of the Transworld Acquisition, a discharge of all debt owed to Transworld and
the issuance of 8,000,000 shares of common stock the Company to Transworld as
part of the consideration therefore (the “Settlement Shares”);
 
WHEREAS,  the Company, based on due diligence and general economy related
concerns, has determined that the Transworld Acquisition may no longer be in the
best interests of the Company’s shareholders, and further desires to, and hereby
does, terminate the Transworld Acquisition pursuant to the Amended Term Sheet;
and
 
WHEREAS, Transworld has received notice of termination and desires to consent,
and hereby does consent, to the termination of the Transworld Acquisition and to
the mutual release of the parties and discharge of any and all obligations
connected therewith; and
 
WHEREAS, contemporaneously with the entry into the Amended Term Sheet and so as
to facilitate the transaction, Abraham was appointed  as Chief Operating Officer
of the Company and desires to resign;
 
NOW, THEREFORE, based on the mutual premises and full and valid consideration of
the parties, the receipt and sufficiency of which is hereby acknowledged, the
Company, and Abraham hereby agree as follows:
 
1.           Resignation as Officer.  Abraham hereby confirms his resignation as
Chief Operating Officer of the Company effective as of July 2, 2009.


2.           Termination of All Agreements.  The parties acknowledge and agree
that the Transworld Acquisition and Amended Term Sheet and all other agreements
relating thereto, written or otherwise, between the Company and either of or
both Abraham and/or Transworld or any of their respective affiliated entities
and the Company or its subsidiaries or affiliates, in each case whether written
or oral, implied or otherwise, are deemed terminated, deemed satisfied and
discharged in full with prejudice.  Notwithstanding the foregoing, the issuance
of the Settlement Shares in exchange for the full release and discharge of
indebtedness and any and all other forms of release or discharge set forth in
the Amended Term Sheet shall continue and remain in full force and effect.  The
parties have agreed that no other amounts remain due under such agreements or
otherwise.


3.           Payments.  No payments are owed to any party hereto, and the
parties are not aware of any liabilities of any other party hereto relating to
the Transworld Acquisition or Amended Term Sheet.



--------------------------------------------------------------------------------


 
4.           No Disagreements with Management.  Transworld and Abraham have been
provided with a copy of this Agreement along with an Current Report on Form 8-K
(the “Current Report”), which they have had an opportunity to review with his
counsel.  Abraham states that he agrees with the statements set forth therein
and that the resignation herein does not relate in any way to any disputes with
management or to any financial or accounting matters or improprieties or in any
way or to the Company’s internal controls over financial reporting or disclosure
and further, or to any matter relating to the Company’s operations, policies or
practices.  Abraham and Transworld understand that, in connection with the
preparation of future financial statements, due diligence or the preparation of
reports or registration statements to be filed with the Securities and Exchange
Commission (the “SEC”), that they may be called upon by the Company’s auditors
or others to respond to questions relating to Abraham’s activities as an officer
or to the Transworld Acquisition or verifying the foregoing and that they will
cooperate in a truthful and honest manner so as to enable to Company to satisfy
its reporting obligations.
 
5.           General Releases.


(a)           Company Releases.  For good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, including, without
limitation, the mutual promises set forth in this Agreement, the Company, for
itself and themselves, its and their parents, affiliates, subsidiaries,
divisions, groups and past and present officers, directors, employees, agents,
representatives, attorneys, accountants, auditors, consultants, administrators,
beneficiaries, predecessors, successors and assigns (collectively, “Company
Release Parties”) and any person or entity claiming by or through any of the
foregoing hereby RELEASE AND DISCHARGE Transworld, any corporation with which it
is an affiliate, their parents, affiliates, subsidiaries and past and present
officers, directors (including, and without limitation, Abraham), employees,
agents, representatives, attorneys, accountants, auditors, consultants,
successors and assigns in any capacity whatsoever (collectively, “Transworld
Release Parties”) of and from all actions, causes of action, suits, debts, dues,
sums of money, claims for breaches of contract, claims for breaches of fiduciary
duties or conflicts of interest, claims of entitlement to securities, claims for
violations of securities laws or regulations, compensation, accounts,
reckonings, bonds, bills, specialties, covenants, contracts, controversies,
agreements, promises, variances, trespasses, damages (compensatory,
consequential, liquidated, special, punitive or otherwise), judgments, extents,
executions, claims, and demands (including attorneys’ fees and costs) of any
nature whatsoever, in law, admiralty or equity, against the Transworld Release
Parties that the Company Release Parties ever had, now have or hereafter can,
shall or may have, relating to the Transworld Acquisition, whether known or
unknown, for, upon, or by reason of any matter, cause or thing whatsoever from
the beginning of the world to the Effective Date of this Agreement, provided
only that nothing herein shall release or otherwise affect the Transworld
Release Parties’ obligations under this Agreement.


(b)           Transworld and Abraham Releases.  For good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
including without limitation the mutual promises set forth in this Agreement,
Transworld, for and of itself and any of the Transworld Release Parties, and
Abraham, each hereby RELEASES AND DISCHARGES the Company Release Parties of and
from all actions, causes of action, suits, debts, dues, sums of money, claims
for breaches of contract, claims for breaches of fiduciary duties or conflicts
of interest, claims of entitlement to securities, claims for violations of
securities laws or regulations, compensation, accounts, reckonings, bonds,
bills, specialties, covenants, contracts, controversies, agreements, promises,
variances, trespasses, damages (compensatory, consequential, liquidated,
special, punitive or otherwise), judgments, extents, executions, claims, and
demands (including attorneys’ fees and costs) of any nature whatsoever, in law,
admiralty or equity, against the Company Release Parties that any of the
Transworld Release Parties, now have or hereafter can, shall or may have,
whether known or unknown, for, upon, or by reason of any matter, cause or thing
whatsoever from the beginning of the world to the Effective Date of this
Agreement, provided only that nothing herein shall be deemed a waiver of
Transworld’s right to receive the Settlement Shares.


(c)           No Initiation of Claims.  Subject to satisfactory compliance with
Section 3, the parties agree not to institute, instigate, urge, support,
encourage, voluntarily participate in or profit from any lawsuit, complaint or
other action or proceeding of any kind relating to any matter to which these
general releases pertain.  Notwithstanding the foregoing, nothing herein shall
be deemed to prohibit any party from providing, after taking reasonable measures
to ensure the confidentiality of information provided, information or
explanations to third party regulatory agencies or the Company’s auditors or
accountants, seeking such information in response to comment letters or
inquiries, or in response to civil or administrative subpoenas or court order,
or from discussing the provisions hereof and factual circumstances surrounding
the events leading to this Agreement in disclosure document filings made with
the SEC from time to time.  Each party warrants and acknowledges that he/it has
received a copy of this Agreement for review and study, has read the Agreement
carefully and has had an opportunity to do so with their counsel, and agrees to
abide by all of its provisions.



--------------------------------------------------------------------------------


6.           Miscellaneous.
 
 
(a)
If any provision of this Agreement is held invalid for any reason, the other
provisions of this Agreement will remain in full force and effect.

 
 
(b)
The parties agree that this Agreement shall be subject to, interpreted and
enforceable under, the laws of the State of New York, without regard to any
otherwise applicable conflict of laws principles.  The Parties shall have the
right to bring suit to enforce this Agreement in such jurisdiction.  THE PARTIES
HERETO AGREE TO WAIVE A TRIAL BY JURY. Each party hereto irrevocably waives any
and all defenses based on inconvenient or improper venue or forum.  Each party
irrevocably consents to service of process by pre-paid overnight courier.

 
 
(c)
This Agreement contains the complete understanding of the Parties and any
changes must be in writing and signed by the parties.

 
 
(d)
The parties agree that they will endeavor to use their best efforts to insure
that any future public statements or releases in respect of this Agreement
and/or related matters concerning the relationship between them will be provided
to one another in advance for reasonable review and approval, and shall not
conflict with the Amended Report.  Said consents shall be presumed given if such
information is substantially similar to the Amended Report, as approved hereby,
and said consent to not be withheld if such disclosure is not otherwise
inconsistent with the Amended Report.

 
[SIGNATURE PAGE FOLLOWS]
 

--------------------------------------------------------------------------------


 
[Signature Page to Termination and Release Agreement]


IN WITNESS WHEREOF, the parties have executed this Termination and Release
Agreement effective as of the Effective Date set forth above.
 

 
PREMIER WEALTH MANAGEMENT,  INC.
             
By:
/s/ Nigel Gregg
       
Name: Nigel Gregg
       
Title:   Chief Executive Officer
                         
MICHAEL ABRAHAM:
               
/s/ Michael Abraham
                                   
TRANSWORLD INVESTMENT GROUP, PLC
                                 
By:
/s/ Ronan Guilfoyle
       
Name: Ronan Guilfoyle
       
Title:   Director
                                   
By:
/s/ Michael Abraham
       
Name: Michael Abraham
       
Title:   Director
   

 

--------------------------------------------------------------------------------



 
Michael Abraham


 

 
July 2, 2009

 
 

 
Premier Wealth Management, Inc.


Gentleman:


Please accept this letter of my resignation as of the date set forth above.


In addition, please note, that I do not have any disagreements with management
relating to to financial or accounting matters or improprieties or improprieties
of any member of management or the board that related to or implicated the
Company in any way or to the Company’s internal controls over financial
reporting or disclosure.


 

 
                 /s/ Michael Abraham                
Michael Abraham

 

--------------------------------------------------------------------------------


